        Case 1:13-cv-13286-FDS Document 180 Filed 04/04/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



THE COMMONWEALTH OF
MASSACHUSETTS,

       Plaintiff, and

AQUINNAH/GAY HEAD COMMUNITY
ASSOCIATION, INC. (AGHCA) and
TOWN OF AQUINNAH,

       Plaintiff-Intervenors,

       v.                                             No. 1:13-CV-13286-FDS

THE WAMPANOAG TRIBE OF GAY HEAD
(AQUINNAH), THE WAMPANOAG TRIBAL
COUNCIL OF GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs, and

CHARLES D. BAKER, in his official capacity as
Governor of the Commonwealth of
Massachusetts, MAURA T. HEALEY, in her
official capacity as Attorney General of the
Commonwealth of Massachusetts, and CATHY
JUDD-STEIN, in her official capacity as Chair of
the Massachusetts Gaming Commission,

      Third Party Defendants.




                             THE TOWN OF AQUINNAH’S
                        MOTION FOR ENTRY OF FINAL JUDGMENT
         Case 1:13-cv-13286-FDS Document 180 Filed 04/04/19 Page 2 of 3



       The Town of Aquinnah (the “Town”) hereby moves for the entry of its proposed final

judgment, a copy of which is attached to this Motion. As explained in detail in the

accompanying Memorandum of Law, which is incorporated herein by reference, the proposed

final judgment reflects the decision of the First Circuit in Massachusetts v. Wampanoag Tribe of

Gay Head (Aquinnah), 853 F.3d 618 (1st Cir. 2017), as well as this Court’s order on the Town’s

motion for a preliminary injunction, ECF No. 140, as incorporated in the portion of this Court’s

final judgment, ECF No. 158, from which no appeal was taken. Expeditious entry of the

proposed final judgment is necessary to prevent the Town from suffering irreparable injury.

       WHEREFORE, the Town respectfully requests that this motion be granted, and that the

Court enter the Town’s proposed final judgment as soon as possible.

Dated: April 4, 2019                           Respectfully submitted,

                                               TOWN OF AQUINNAH

                                               By its attorneys,


                                               /s/ Ronald H. Rappaport
Douglas J. Kline (BBO No. 556680)              Ronald H. Rappaport (BBO No. 412260)
Joshua J. Bone (BBO No. 687722)                Michael A. Goldsmith (BBO No. 558971)
GOODWIN PROCTER LLP                            REYNOLDS, RAPPAPORT, KAPLAN &
100 Northern Avenue                                HACKNEY, LLC
Boston, Massachusetts 02210                    106 Cooke Street, P.O. Box 2540
Tel.: +1 617 570 1000                          Edgartown, MA 02539
Fax.: +1 617 523 1231                          Tel.: +1 508 627-3711
dkline@goodwinlaw.com                          rrappaport@rrklaw.net
jbone@goodwinlaw.com                           mgoldsmith@rrklaw.net

William M. Jay (pro hac vice pending)
GOODWIN PROCTER LLP
901 New York Ave. NW
Washington, DC 20001
Tel.: +1 202 346 4000
wjay@goodwinlaw.com




                                                1
         Case 1:13-cv-13286-FDS Document 180 Filed 04/04/19 Page 3 of 3



                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I, Ronald H. Rappaport, certify that counsel for the Town of Aquinnah sought to confer
with counsel for all other parties in this matter in a good faith attempt to narrow or resolve the
issues raised by this motion, and to obtain assent to the proposed final judgment. The
Wampanoag Tribe of Gay Head (Aquinnah) and the Wampanoag Tribal Council of Gay Head,
Inc., were unable to provide a timely response due to the Tribal Council’s meeting schedule.
The Commonwealth of Massachusetts indicated that it does not oppose the Town’s motion and
continues to take the same position on State and local permitting requirements that it took at the
hearing on the preliminary injunction motion, ECF No. 142. All other parties, including the
Aquinnah Wampanoag Gaming Corporation, agreed to entry of a final judgment reflecting the
decision of the First Circuit in Massachusetts v. Wampanoag Tribe of Gay Head (Aquinnah), 853
F.3d 618 (1st Cir. 2017). The Aquinnah/Gay Head Community Association, Inc. also agreed to
the portion of the proposed final judgment that incorporates this Court’s order on the Town’s
motion for a preliminary injunction, ECF No. 140, as incorporated in the portion of this Court’s
final judgment, ECF No. 158, from which no appeal was taken. The Aquinnah Wampanoag
Gaming Corporation opposes this latter portion of the proposed final judgment.


DATE: April 4, 2019                              /s/ Ronald H. Rappaport
                                                 Ronald. H. Rappaport



                                 CERTIFICATE OF SERVICE

        I, Douglas J. Kline, certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on April 4, 2019.


                                                     /s/ Douglas J. Kline
                                                     Douglas J. Kline




                                                 2
